STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

 M. L."      AND       SON "    R. P.,"         ON                                  NO.     2021   CW   1580
BEHALF       OF    AND     AS    THE
ATTORNEY- IN- FACT               OF       HIS
MOTHER, "         A. P."


VERSUS


MAGNOLIA          ASSISTED         LIVING,                                          MARCH 17f           2022
L. L. C.;        THOMAS        MULLINS,          JR.;
AND    TAMMI       DUHON




In    Re:          Magnolia           Assisted             Living,     L. L. C.;   Thomas   Mullins,      Jr.;

                   and     Tammi          Duhon,           applying     for    supervisory    writs,      23rd
                   Judicial               District           Court,      Parish     of    Ascension,       No.
                    115842.




BEFORE:            GUIDRY,         CHUTZ,            AND    LANIER,    JJ.


          WRIT     DENIED.


                                                                 JMG
                                                                WRC
                                                                WIL




COURT       OF   APPEAL,         FIRST          CIRCUIT




            PUTY CjEFTK          OF       COURT
                 FOR    THE     COURT